Citation Nr: 1025813	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk







INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1985 to December 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
(VA) Affairs Regional Office (RO) in North Little Rock, Arkansas 
that, in pertinent part, awarded service connection for hearing 
loss and assigned the resulting disability a noncompensable 
rating effective August 20, 2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran contends that an initial compensable rating for 
bilateral hearing loss is warranted.  Remand is required to 
obtain updated findings related to his disability.

The Veteran last underwent an audiological examination in January 
2008, two and a half years ago.  A new examination is indicated.

VA medical records from Central Arkansas Healthcare System 
indicate that while the Veteran has received additional treatment 
at this facility related to his hearing loss disability, the 
records of such treatment are not contained in the claims file.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court of Appeals for Veteran's Claims (Court) held 
that VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record before 
the Secretary and the Board, even where they are not actually 
before the adjudicating body.

The agency of original jurisdiction should obtain copies of any 
outstanding records of pertinent medical treatment prior to any 
examination.
  
Accordingly, the case is REMANDED for the following action:

1.	Obtain VA records from January 2008 to 
the present related to the Veteran's 
current bilateral hearing loss. 

2.	Contact the Veteran and obtain his 
assistance in identifying any other 
medical care providers who may have 
treated him for his bilateral hearing 
loss since January 2008.  Secure any 
necessary release forms and obtain copies 
of any pertinent private records of 
pertinent treatment.

3.	After any available records are added to 
the file, schedule the Veteran for a VA 
examination.  Request that the examining 
physician review the claims file and note 
the review in the examination report.  
Then the VA examiner should determine the 
current severity of the Veteran's 
service- connected hearing loss, which 
should include the use of controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometric testing.  In 
particular, the examiner is requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  

4.	Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, 
readjudicate the claim for entitlement to 
an initial compensable evaluation for 
bilateral hearing loss.  If any benefit 
sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).


[Continued on following page.]



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


